DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 10 March 2021, claims 1-5 and 8-15 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 2006/0107826 A1) in view of Epstein (US 2012/0165087 A1).
	Regarding claims 1-15, Knapp discloses a display system for learning a motion of a target over time (as per claim 1), a method (as per claim 8), and computer readable medium (as 
the storage is configured to contain motion information of a target over time (Par. 125 – capture and store motion data on a computer); 
the processor is configured to acquire predetermined n types of motions (types of motions including techniques – Par. 122 – such as bends, vibrators, hammer-on/offs, picking techniques – Par’s. 140-141) and execution times of each of the n types of motions in a time axis from the motion information of the target over time (Par’s. 113, 114, 125); 
the processor is configured to convert the motion, of the target and of the n types of motions, into a corresponding marker (Par’s. 128-135 – motion data combined with other data and displayed as note markers; also see Fig’s. 4-12 (as per claims 1, 8 and 15),
wherein the motion information of the target over time is motion data of the target (Par’s. 113-114) (as per claims 2 and 9), 
	the processor is configured to implement an analysis of the predetermined n types of motions and the execution times of the motions in the time axis with reference to the motion data of the target, wherein the processor is configured to acquire the predetermined n types of motions and the execution times analyzed by the analysis (Par’s. 113-114, 122-125) (as per claims 3 and 10), 
	the motion information of the target over time includes the predetermined n types of motions and the execution times (Par’s. 113-114, 122, 140-141) (as per claims 4 and 11), and
	the processor is configured to correct a shape of the marker in the note (display a gray shadow in the shape of finger instead of displaying an oval – Par. 135) (as per claims 5 and 12).
Knapp does not appear to explicitly disclose: 

the process is configured to control of a movement of the note in the display based on an acquired motion information of a user such that the display moves the note along the time axis and displays the marker at a predetermined position in the execution time;
the processor is configured to acquire information including the acquired motion of the user corresponding to the marker and a user execution time of a user motion of the user and compare the execution time of the motion corresponding to the marker with the user execution time of the user motion; and
the processor is configured to change a moving speed of the note, in the case where a difference between the execution time and the user execution time of the user motion is out of a predetermined range, such that
when the user execution time of the user motion is slower than the execution time, the movement of the note is stopped or the moving speed of the note is slowed, and
when the user execution time of the user motion is faster than the execution time, the movement of the note is started or the moving speed of the note is accelerated (as per claims 1, 8 and 15),
the note is moved along the time axis, and the marker is displayed at a predetermined position in the execution in the display step (as per claim 13), and
controlling the movement of the note in the display step based on the acquired motion information of the user (as per claim 14).
However, Epstein discloses a similar musical notation playback system that displays notes along the time axis according to a desired execution time (see Par. 40 – notes are displayed , and acquires motion information of the user attempting to play the notes as they are displayed (see for ex. Par. 41 – score is calculated based on user’s accuracy, velocity, timing, etc.). Regarding the feature of controlling a movement of the note based on the acquired motion information, Adams discloses a music-based movement tracking and feedback system (see abstract) that includes analysis of use of simulated instruments (Par. 151), which includes this feature of tracking movements of a user with respect to expected movements and times, and slowing down or stopping visual cues when the user does not perform a movement correctly, and speeding up or restarting visual cues when the user performs correctly (see Par. 78). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Knapp by using Knapp’s movement information and timing information to move the notes across the display on a displayed time axis, as taught by Epstein, and to use Epstein’s accuracy, velocity and timing measurements to slow down or speed up the display of the notes, as suggested by Adams, to obtain predictable results of providing practice and training that is within the user’s current abilities.   

Response to Arguments
6.	Applicant’s arguments with respect to the section 101 rejection of claims 1, 8 and 15 have been fully considered and are persuasive.  The section 101 rejection has been withdrawn. 
Applicant’s arguments with respect to the section 103 rejection of claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715